Citation Nr: 1623181	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  14-43 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Counsel






INTRODUCTION

The Veteran had active duty service from November 1950 to November 1952; his military occupational specialty (MOS) during service was that of a construction specialist.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for tinnitus.  The Veteran timely appealed that decision.  

This case was last before the Board in March 2015 when it was remanded for additional development.  The case has been returned to the Board for further appellate review at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

By resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that his tinnitus is caused by or associated with his service-connected bilateral hearing loss.  


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of or associated with his service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

In this case, the Board notes that the Veteran is shown to have a diagnosis of tinnitus; the first element of service connection-a current disability- is therefore conceded.  

Likewise, the Board notes that service connection for bilateral hearing loss was awarded in the July 2012 rating decision.  Thus, the second element of secondary service connection has been met in this case.  

Consequently, this case turns on whether the Veteran's tinnitus is caused or aggravated by his service-connected bilateral hearing loss.  

To that end, the Veteran has asserted in his October 2012 notice of disagreement that his tinnitus was caused by (or a symptom of) his bilateral hearing loss; in support of that assertion, the Veteran cited the Merck Manual, noting that "high-frequency tinnitus usually accompanies (noise induced) hearing loss."

The Veteran underwent a VA examination in June 2012, at which time he was diagnosed with tinnitus.  The Veteran reported centralized tinnitus beginning within the last 6-7 years ago (2005-2006).  The examiner opined that an opinion could not be rendered at that time because the Veteran's claims file was unavailable.  


After being provided with the claims file, the June 2012 examiner rendered an addendum in July 2012; she opined, in pertinent part, as follows:  

[T]he onset of tinnitus was around 2005-2006 per the Veteran's report.  This is too far delayed (55+ yrs) to be attributed to the service.  It is my opinion that it is not at least as likely as not that tinnitus is related to military service. . . . Regarding tinnitus secondary to hearing loss, although hearing loss and tinnitus are commonly present together they are not necessarily mutually occurring and have varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc.  Hearing loss does not cause tinnitus or vice versa.

Thereafter, in November 2014, VA audiological testing could not be completed due to the presence of cerumen.  However, the November 2014 examiner rendered the following opinion regarding the etiology of the Veteran's tinnitus:  

Review of VA form 21-2507 indicated an opinion is needed on whether the Veteran's tinnitus is a symptom of his hearing loss.  Although hearing loss and tinnitus are commonly present together they are not necessarily mutually occurring and have varying causes.  Hearing loss does not cause tinnitus and tinnitus does not cause hearing loss.  It is my opinion that the Veteran's claimed tinnitus is less likely than not secondary to or aggravated by his service connected hearing loss.

In the March 2015 remand, the Board found these opinions to be inadequate as they did not fully address the aggravation portion of secondary service connection and also did not provide rationales for the conclusions rendered.  

The Veteran underwent a VA audiological examination in March 2016.  The examiner at that time noted that the Veteran had recently been seen by ENT and found to have a left cholesteatoma; he chose not to treat that middle ear pathology.  The examiner noted the Veteran had a diagnosis of tinnitus; the Veteran reported having left-sided tinnitus which began about 6 years ago.  The examiner opined that the Veteran's tinnitus was less likely as not a symptom associated with his hearing loss or caused or a result of military service; the rationale was as follows:

Although hearing loss and tinnitus are commonly present together they are not necessarily mutually occurring and have varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc.  Hearing loss does not cause tinnitus or vice versa. . . . The Veteran reports the onset of the left-sided tinnitus as about 6 years ago.  This is 58 years post military service.  Noise induced tinnitus would start at the time of exposure and typically in both ears.  The Veteran has left-sided tinnitus and a left ear middle ear pathology.  This is most likely the reason for the tinnitus.  The middle ear pathology is not associated with noise exposure.

Based on the foregoing, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for tinnitus is warranted as associated with his service-connected bilateral hearing loss.  

Specifically, the Board notes that every VA examiner has conceded that tinnitus is commonly associated with noise-induced hearing loss, for which the Veteran has already been service connected.  However, every VA examiner has opined that the Veteran's tinnitus is not due to his hearing loss, although they have been unable to explain that while tinnitus is commonly associated with hearing loss, it is not in this Veteran's case.  All of the examiners opinions are nearly exact copies of the initial July 2012 examiner's opinion, with only slight variation.  

The July 2012 examiner merely lists several risk factors that could cause tinnitus, although no explanation as to some other cause for the Veteran's tinnitus was ever given; she concluded that hearing loss did not cause tinnitus, although she gave no discussion as to this conclusion, particularly in light of the Merck Manual section cited by the Veteran in his notice of disagreement.  Likewise, the November 2014 examiner provided no rationale for her conclusion that the Veteran's tinnitus was not related to his service-connected tinnitus.  

The Board previously found those two opinions to be inadequate in the March 2015 remand and the Board continues to find them to be inadequate at this time.  The Board gives those opinions no probative value.  

Turning to the March 2016 examiner's opinion, that VA examiner concedes that hearing loss and tinnitus are "commonly present together," although she does hedge her opinion that they are not necessarily mutually occurring and can have varying causes.  The March 2016 examiner concluded that the Veteran's tinnitus was likely due to his left middle ear pathology rather than either the Veteran's noise exposure in service or his service-connected hearing loss.  The examiner noted that the Veteran's post-service onset 58 years after discharge ruled out noise-induced tinnitus.  

The Board notes that this opinion is problematic.  First, the examiner does not address whether the Veteran's bilateral hearing loss aggravated his tinnitus.  No attempt to even answer this question was made by the March 2016 examiner.  

Next, the examiner's opinion that his tinnitus was not noise-induced was because it had later onset than during service and was not onset bilaterally; however, it is still necessary to address the threshold question of whether the Veteran's in-service noise exposure caused his hearing loss, as noted in Hensley.  See 5 Vet. App. 155, 159-60 (1993) (a claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."); see also 38 C.F.R. § 3.303(d); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

In addition, on a secondary service connection causation basis, the examiner does not discuss the Merck Manual section cited by the Veteran in his notice of disagreement.  Instead, she conceded that hearing loss is commonly associated with hearing loss; although, she stated that hearing loss did not "cause tinnitus or vice versa."  No explanation for this conclusion was provided.  Likewise, the examiner found that the Veteran's left middle ear pathology (i.e., the left cholesteatoma) was the cause of his tinnitus; the middle ear pathology was not noise-induced.  No rationale or explanation for these conclusions-either that the middle ear pathology was more likely the source of the tinnitus rather than the Veteran's hearing loss or that the middle ear pathology was not noise-induced-was provided.

Consequently, the Board is left with several opinions-after several attempts to obtain adequate medical opinions-which are still found to be lacking; however, all of those opinions agree that tinnitus is commonly associated with bilateral hearing loss.  

In light of this clear common association with bilateral hearing loss, the Board finds that it must resolve all reasonable doubt in favor of the Veteran, and conclude that his tinnitus is associated with his service-connected bilateral hearing loss.  

Accordingly, by resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.102, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


